DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: line 12 recites “movement of the one of the filament portions”; it is suggested to rephrase the aforementioned portion of line 12 as “movement of the set of one or more 
Claim 3 is objected to because of the following informalities: line 1 recites “the filament portion”, it is suggested to rephrase the aforementioned portion of line 1 as “the one or more filament portions…”.
Claim 6 is objected to because of the following informalities: line 1 recites “the one of the filament portions”, which is an apparent grammatical error.  It is suggested to rephrase the aforementioned portion of line 1 as “one of the one or more filament portions”.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-4, 6-9, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “movement of the one of the filament portions through the slot is 
accomplished primarily via compression of the one of the filament portions rather than via deformation of the coupler”; however, the specification does not provide explicit support for this.  The closest support found within the specification is in Paragraph [0048] which states “the rigidity of the coupler portion allows no significant change in the width of the slot during assembly of the hair tie or accessory” and that “the insertion [of the filament portions] is accomplished via the elasticity and compressibility of the cord portion”, but this is not the same as the newly added limitation of claim 1.  Claim 1 requires that the coupler as a whole is deformed less than the filament portions.  No explicit comparison or relative deformation has been disclosed in the specification and therefore the newly added limitation of “movement of the one of the filament portions through the slot is accomplished primarily via compression of the one of the filament portions rather than via deformation of the coupler” constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-9, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “set” in claim 1 is used by the claim to mean “one or more,” while the accepted meaning is “a number of things of the same kind that belong or are used together” (see Merriam-Webster). The term is indefinite because the specification does not clearly redefine the term.  The limitation “a set of one…” is unclear since a set requires a plurality of items/things, yet the limitation is essentially stating a plurality/set of one/a single item.  It is suggested to rephrase lines 2-3 of claim 1 as “a flexible cord comprising multiple nodules and 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendle (US2003/0159254).
Regarding claim 1, Wendle discloses a device, fully capable of being used as a fashion accessory, comprising: a flexible cord (12, refer to Paragraph [0021]) comprising multiple nodules (14, 17) and a set of one or more filament portions (not labeled but is the portion of the flexible cord disposed between nodules), where the set of filament portions comprises a filament portion adjacent each nodule (best shown in Figures 1-3, 6-7, 9); and a monolithic (best shown in Figure 1), substantially rigid coupler (20, refer to Paragraph [0032] which states that the filament portion is compressed in order to compress and disengage from the coupler, thus the coupler must be substantially rigid with respect to the filament portion) comprising two end portions (a first end portion is that portion illustrated in Figure 5; a second end portion is the remainder of the coupler) connected by a bottom portion (bottom surface of the 
Regarding claim 3, Wendle discloses the device of claim 1, fully capable of being used as a fashion accessory, wherein the filament portion comprises an elastic material (the device is flexible and releasably connected thus the filament is able to be bent into shape and fastened, the released from the fastener, thereby exhibiting elastic properties/ability to return to an original shape, see Paragraphs [0021, 0023]; additionally, the material is said to be made of nylon which exhibits some elasticity, refer to Paragraph [0023]).
Regarding claim 4, Wendle discloses the device of claim 1, fully capable of being used as a fashion accessory, wherein a first one of the nodules is configured to be captured within a first end portion of the two end portions when an adjacent filament portion is 
Regarding claim 6, Wendle discloses the device of claim 1, fully capable of being used as a fashion accessory, wherein the one of the filament portions is configured to be stretched while being moved through the slot, and to have a reduced diameter while being stretched (refer to Paragraph [0032] which states that the slot has a smaller diameter than that of the filament portion and the filament portion must be compressed/stretched to overcome the slot).
Regarding claim 7, Wendle discloses the device of claim 1, fully capable of being used as a fashion accessory, wherein the fashion accessory is configured for use as a hair tie (the device is configured to be formed into a loop for purposes of “securing objects together”, see Paragraph [0002], thus the device is fully capable of being used for purposes of securing a plurality of a user’s hair thereby forming a hair tie).
Regarding claim 8, Wendle discloses the device of claim 1, fully capable of being used as a fashion accessory, wherein the fashion accessory is configured for use as a jewelry item (the device is capable of being formed into a loop, in which case the device can be worn about a user’s body as a necklace, bracelet, etc.).
Regarding claim 9, Wendle discloses the device of claim 1, fully capable of being used as a fashion accessory, wherein the fashion accessory is configured for use as a belt (the device is configured to be formed into a loop, in which case the device can be worn about a user’s waist, thereby forming a belt).
Regarding claim 20, Wendle discloses the device of claim 4, fully capable of being used as a fashion accessory, The fashion accessory of claim 4, wherein a second one .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US2013/0247336).
Regarding claim 1, Chou discloses a device capable of being used as a fashion accessory (refer to Figures 1-11), comprising: a flexible cord (21 is referred to as string which is flexible) comprising multiple nodules (20) and a set of one or more filament portions (not labeled but are the portions of the cord disposed between each of the nodules), where the set of filament portions comprises a filament portion adjacent each nodule (best shown in Figures 2, and 5-11); and a monolithic (best shown in Figures 1-

    PNG
    media_image1.png
    448
    408
    media_image1.png
    Greyscale

Regarding claim 3, Chou discloses the device, capable of being used as a fashion accessory, of claim 1.  Per the modification addressed in claim 1, the string is compressed/stretched so as to be able to slide through slots, 10, 11.  As shown in Figure 4, once the string is passed through the slot, it regains its enlarged diameter, thereby exhibiting behavior of an elastic material.  Thus, Chou discloses the device, capable of being used as a fashion accessory, of claim 1, wherein the filament portion comprises an elastic material.
Regarding claims 4 and 20, Chou discloses the device, capable of being used as a fashion accessory, of claim 1 wherein a first one of the nodules is configured to be captured within a first end portion of the two end portions when an adjacent filament portion is moved through the slot and into the bore hole of the first end portion and a second one of the nodules is configured to be captured within a second end portion of the two end portions when an adjacent filament portion is moved through the slot and into the bore hole of the second end portion (best shown in Figure 5; additionally refer to Paragraph [0020]).
Regarding claim 6, Chou discloses the device, capable of being used as a fashion accessory, of claim 1, wherein the one of the filament portions is configured to be stretched while being moved through the slot, and to have a reduced diameter while being stretched.  Per the modification addressed in claim 1, the coupler was made to be substantially rigid, since the string has an inherent flexibility and its diameter is substantially larger than the slot through which it passes, it is required that the diameter of the string is reduced and this cannot be accomplished in any other mode than by stretching.
Regarding claims 7-9, Chou discloses the device, capable of being used as a fashion accessory, of claim 1 wherein the device is configured for use as a hair tie, a jewelry item, or a belt (since the device has a coupler than enables it to be formed into a loop, it is capable and therefore configured to be used as a hair tie, jewelry item or belt).  
Regarding claim 22, Chou discloses the device, capable of being used as a fashion accessory, of claim 1, wherein the bottom portion comprises a first sidewall and a second sidewall, the coupler has a central width, measured between outer surfaces of the first and second sidewalls, at a position approximately halfway along a line between the bore holes of the two end portions, the coupler has a first maximum width, measured between outer surfaces of the first and second sidewalls, at a position partway along a line between one of the bore holes and the position of the central width, and the central width is smaller than the first maximum width (refer to cropped and annotated Figure 11, below).

    PNG
    media_image2.png
    198
    360
    media_image2.png
    Greyscale

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US2013/0247336) in view of Tsai (US2011/0192195).
Regarding claim 21, Chou discloses the device, capable of being used as a fashion accessory, of claim 1.  Chou does not disclose wherein at least one of the multiple nodules comprises a substantially flat surface, rather Chou discloses a substantially spherical nodule.  Tsai discloses a similar device (refer to Figures 1-16) having a coupler (not labeled but is the coupling device best shown in Figures 1, 2, 4, 7 that is used to join two ends of the fashion accessory), having a plurality of nodules (1, 3, 4, 5) joined by filament portions (2).  Tsai provides nodules having a substantially spherical shape (1), similar to that of Chou, or alternatively as a star shape or a heart shape, wherein opposing sides of the star and heart are substantially flat (best shown in Figures 5, 8), thereby demonstrating that the shape of the nodules can be changed as a matter of design choice to provide functionally equivalent configurations.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou’s device such that at least one of the nodules has a substantially flat surface, as taught by Tsai, since Tsai demonstrates that the two shapes are functionally equivalent and since such a modification would have involved a .
Claims 1, 4, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tirrill (US1031401).
Regarding claim 1, Tirrill discloses a flexible cord (refer to Column 2, lines 74-76 which refers to the flexible cord as a rope with knotted ends, whereby in order to form a knot, the cord must be flexible) comprising multiple nodules (“knotted ends” describes at least a first and second knot/module) and a set of one or more filament portions, where the set of filament portions comprises a filament portion adjacent each nodule (portion of the cord disposed between the knotted ends) capable of being used as a fashion accessory; and a monolithic substantially rigid coupler (the coupler is formed of one piece of metal as best shown in Figure 3, which is substantially rigid) comprising two end portions (G) connected by a bottom portion (A), wherein each end portion comprises a slot (C) configured to allow one of the filament portions in the set of one or more filament portions to be moved through the slot (best shown in Figure 1), each end portion further comprises a bore hole (B) in communication with the slot in that end portion (best shown in Figures 1-4, and 6).  Refer additionally to Figures 1-6.  Tirrill does not explicitly disclose that movement of the one of the filament portions through the slot is accomplished primarily via compression of the one of the filament portions rather than via deformation of the coupler.  While Tirrill discloses that the coupling as being “somewhat yieldable”, Tirrill also discloses that the filament is formed of a knotted cord, where one of ordinary skill would anticipate that the knotted cord is formed of a material that is more flexible than a sheet of metal in which case the knotted cord would 
Regarding claims 4 and 20, Tirrill discloses the device, capable of being used as a fashion accessory, of claim 1, wherein a first one of the nodules is configured to be captured within a first end portion of the two end portions when an adjacent filament portion is moved through the slot and into the bore hole of the first end portion and a second one of the nodules is configured to be captured within a second end portion of the two end portions when an adjacent filament portion is moved through the slot and into the bore hole of the second end portion (best shown in Figure 1, wherein the balls of the chain are synonymous with the knotted ends of the cord).
Regarding claims 7-9, Tirrill discloses the device, capable of being used as a fashion accessory, of claim 1, wherein the device is and configured for use as a hair tie, jewelry item and a belt (since the device has a coupler that is capable of joining two ends of a flexible cord, the device is capable of being formed into a loop, and is therefore capable of and configured for use as a hair tie, jewelry item and a belt).

Response to Arguments
Applicant’s arguments with respect to Larson (US2012/0174626) have been considered but are moot because the new ground of rejection does not rely on any 
Applicant’s arguments with respect to the 35 USC 103 rejection of claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Tirrill (US1031401) have been considered but are not persuasive.
Argument #1:
Tirrill explicitly discloses movement of a chain portion through a slot in a coupling, for example “owing to the material of which the coupling is formed, the terminal portions G thereof are somewhat yieldable in a lateral direction with reference to each other to permit insertion of chains, and the inner ends of the converging walls D constitute a contracted throat H to close behind the chain and confine the same in place, at the same time permitting ready uncoupling of the device as occasion may require”.
Response #1:
The terminal portions being “somewhat yieldable” means that the coupling is substantially rigid.  Tirrill describes the invention with respect to a metal ball chain but also describes and embodiment of a “cords having knotted or otherwise enlarged end portions” (refer to Column 2, lines 74-76), wherein one of ordinary skill would understand a cord to be made of a softer material such as fabrics or plastics, which would yield first/more easily than the metal coupler.  In which case, the coupling of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rafaelian (US9301580); Symons (US2016/0108989); Fried (US2010/0050394).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799